Diagnosis and Review Requirements

The Settlement Agreement controls what medical criteria applies when making a Qualifying Diagnosis, who reviews
that diagnosis to see if it qualifies for a Monetary Award — the Appeals Advisory Panel of neurologists or the Claims N E ie CONCUS
Administrator — and how the review is to be done. This table shows how this works. Click the Blue, underlined SETTLE
phrases for an explanation or more details about the terms used in this table. You can find more information about Vena eh COL em ere ole ea ies
all this in the Frequently Asked Questions. A printable version of this table and the defined terms is available here. md Aa ceca E Niokal ase

 

521998}

 

 
 

          

 

 

 

oO
Sal
tt
QO
S
e 1 2 3 4 5 6
Ke) QUALIFYING WHEN WHO MAY DIAGNOSTIC WHO REVIEW
oO DIAGNOSIS DIAGNOSED DIAGNOSE CRITERIA REVIEWS STANDARD
od
a) Olt oF Before Claims Administrator*
m4 4/44 Group 1 Specialists Generally Consistent Generally Consistent
rN 71 AAP*™*
= 7/2/11 — 7/6/14 Group 1 Specialists Generally Consistent AAP .. Generally Consistent
oe LEVEL 1 5 IS CE ER eS PES SSE LS
oO A 7/7/14 — 17/17 Group 2 Specialists Generally Consistent AAP Generally Consisent
a LEVEL 2 Player Deceased = : Senay
oO Group 3 Specialists Generally Consistent AAP Generally Consistent
oO before 1/7/17 _f
4 BAP Provider in BAP Exhibit 1 Claims Administrator 2a 1 :
1 After 1/7/17 a —

  

ualified MAF Physician Generally Consistent Claims Administrator

  

On or Before

7111 Group 1 Specialists

iment 4

yV ids) 1a
DISEASE ribbed sae) Group 1 Specialists

PARKINSON’S 7714 — 47/17 Group 2 Specialists

Bato Player Deceased
ALS before 1/7/17

rm ema Qualified MAF Physician

Death On or Board-Certified op
TREE Neuropathologist ea

      

eda ol a

 

Exhibit 1

 

Group 3 Specialists Exhibit 1

          

DEATH WITH DEN ee ELE Board-Certified
CTE Pleo cular ig Neuropathologist

 

needa eee Pe
diagnosed within 270 days
after date of death

Eee =
Ce Maal : Exhibit 1

 
Case: 1:19-cv-06245 Document #: 1-1 Filed: 09/19/19 Page 2 of 5 PagelD #:11

 

IN - RE: NATIONAL FOOTBALL LEAGUE PLAYERS’ CONCUSSION INJURY LITIGATION

NEL. CONCUSSION SETTLEMENT

No. 2:12-md-02323 (E.D. Pa.) ©

 

DEFINITIONS AND EXPLANATIONS FOR THE DIAGNOSIS AND REVIEW TABLE

Group 1 Specialists

 

These include:

(a) Board-certified neurologists;

(b) Board-certified neurosurgeons;

(c) Other board-certified neuro-specialist physicians; or

(d) Otherwise qualified neurologists, neurosurgeons, or other neuro-specialist physicians.
See Section 6.3(d) of the Settlement Agreement.

 

Group 2 Specialists

These include:

(a) Board-certified neurologists

(b) Board-certified neurosurgeons; or

(c) Other board-certified neuro-specialist physicians.
See Section 6.3(c) of the Settlement Agreement.

 

 

 

Group 3 Specialists

 

These include:
(a) Board-certified neurologists;
(b) Board-certified neurosurgeons;
(c) Other board-certified neuro-specialist physicians;
(d) Otherwise qualified neurologists, neurosurgeons, or other neuro-specialist physicians; or

(e) Other physicians who have sufficient qualifications (1) in the field of neurology to make a Qualifying
Diagnosis of Level 1.5 Neurocognitive Impairment, Level 2 Neurocognitive Impairment, Alzheimer’s
Disease, Parkinson’s Disease, or ALS; or (2) in the field of neurocognitive disorders to make a
Qualifying Diagnosis of Level 1.5 Neurocognitive Impairment or Level 2 Neurocognitive Impairment.

See Section 6.3(e) of the Settlement Agreement.

 

 
Case: 1:19-cv-06245 Document #: 1-1 Filed: 09/19/19 Page 3 of 5 PagelD #:12

DEFINITIONS AND EXPLANATIONS FOR THE DIAGNOSIS AND REVIEW TABLE

BAP Provider in the
BAP

 

Qualified BAP Providers are:
(a) Neuropsychologists certified by the American Board of Professional Psychology (ABPP) or the
American Board of Clinical Neuropsychology (ABCN, a member board of the American Board of
Professional Psychology), in the specialty of Clinical Neuropsychology; and

(b) Board-certified neurologists.

Only qualified neuropsychologists and neurologists can perform BAP exams. To qualify, these experts must
be board-certified in their specialty and meet other requirements. Every Qualified BAP Provider was
evaluated and selected by the independent, Court-appointed BAP Administrator and then approved by Co-
Lead Class Counsel and the NFL Parties.

 

Qualified MAF
Physician

A Qualified MAF Physician is a board-certified neurologist, board-certified neurosurgeon, or other board-
certified neuro-specialist physician, who is part of a list of physicians approved by Co-Lead Class Counsel and
the NFL Parties (“the Parties”) as authorized to make a Qualifying Diagnosis after January 7, 2017. A physician
is not a Qualified MAF Physician until he or she has been approved by the Parties and has signed a contract
with the Claims Administrator. The list of Qualified MAF Physicians eligible to make Qualifying Diagnoses is
posted on the Settlement Website.

 

Generally Consistent
(Column 4)

The diagnostic criteria, testing and documentation used by the diagnosing physician does not have to be
100% the same as the Exhibit 1 criteria, but must be generally consistent with the Exhibit 1 diagnostic
criteria, testing and documentation requirements. Something is “generally consistent with” something else if
the two things have more elements or characteristics in common with each other than they have elements
or characteristics that differ from each other. The common elements or characteristics must predominate
over the uncommon ones. The closer a set of diagnostic criteria match those specified in Exhibit 1, the more
“consistent” it will be with Exhibit 1.

 

Exhibit 1
(Column 4)

Exhibit 1 to the Settlement Agreement sets forth the diagnostic criteria that Qualified BAP Providers must
follow when determining if a Retired NFL Football Player has Level 1, Level 1.5, or Level 2 Neurocognitive
Impairment. Exhibit 1 also sets forth the diagnostic criteria that other physicians must follow when making
diagnoses of Alzheimer’s Disease, Parkinson’s Disease, Death with CTE and ALS.

 

 

 

AAP

 

The Appeals Advisory Panel (“AAP”) consists of board-certified neurologists whom the Court approved to
make recommendations to the Court and the Special Masters, upon their request, about the medical aspects
of the Settlement and review claims for certain Qualifying Diagnoses. The AAP also may be asked by the BAP
Administrator to determine a Retired NFL Football Player’s level of neurocognitive impairment when there is
a lack of agreement between two Qualified BAP Providers.

 

2

 
Case: 1:19-cv-06245 Document #: 1-1 Filed: 09/19/19 Page 4 of 5 PagelD #:13

DEFINITIONS AND EXPLANATIONS FOR THE DIAGNOSIS AND REVIEW TABLE

Generally Consistent

 

The Claims Administrator or AAP will review the Claim Package and Qualifying Diagnosis to make sure the
diagnostic criteria, testing and documentation is generally consistent with the Exhibit 1 diagnostic criteria,
testing and documentation requirements. Something is “generally consistent with” something else if the two
things have more elements or characteristics in common with each other than they have elements or
characteristics that differ from each other. The common elements or characteristics must predominate over
the uncommon ones. These types of things are considered in reviews based on the generally consistent

 

 

 

 

> (Column 6) standard:
(a) Qualifications of the diagnosing physician;
(b) Year and state of medicine in which the Qualifying Diagnosis was made;
(c) Types of testing and diagnostic methods used by the diagnosing physician; and
(d) Supporting medical records.
10. Exhibit 1 The Claims Administrator or AAP will review the Claim Package and Qualifying Diagnosis to make sure the
(Column 6) Exhibit 1 requirements are met.

 

 
Case: 1:19-cv-06245 Document #: 1-1 Filed: 09/19/19 Page 5 of 5 PagelD #:14

 

NE CONCUSSION SETTLEMENT

No, 2:12-md-02323 (E.D. Pa.)

 

EXPLANATION:

This table shows the starting point for calculating the
Monetary Award for a Retired NFL Football Player (or his
Representative Claimant) based on this Qualifying Diagnosis
and age at the time of that Qualifying Diagnosis. An actual
Monetary Award may be lower than the base amount shown
in the table because:

(1) Retired NFL Football Players with fewer than five Eligible
Seasons receive a reduction between 10% and 97.5%,
depending on their actual number of Eligible Seasons;

(2) Certain Retired NFL Football Players with a medically
diagnosed Stroke occurring before the Qualifying
Diagnosis receive a reduction of 75%;

(3) Certain Retired NFL Football Players with a medically
diagnosed Traumatic Brain Injury occurring before the
Qualifying Diagnosis receive a reduction of 75%;

(4) Certain Retired NFL Football Players who do not
participate in the Baseline Assessment Program receive
a reduction of 10%;

(5) Eligible Derivative Claimants collectively receive 1% of
the Monetary Award;

(6) Valid Liens will be paid out of the Monetary Award; and

(7) The Court has ordered that 5% of each Monetary Award
be set aside to facilitate the Settlement program and
related efforts of Class Counsel.

(See Sections 6.7(a)-(e), 11.3({c)-(h), and 21.1 of the
Amended Settlement Agreement)

Under Section 6.9 of the Settlement Agreement, in January
of each year the Special Masters may direct an inflation
adjustment to the Monetary Award amounts, not to exceed
2.5%, based on consideration of the Consumer Price Index
for Urban Consumers. The amounts shown in this Grid
reflect the 1.9% upward adjustment directed by the Special
Masters starting on January 12, 2019.

 

Age

Under 45
45
46
47
48
49
50
51
52

a &

57

59
60
61

65
66
67
68
69
70
a1
72
73
74
75
76
77
78
79
80+

MONETARY AWARD GRID BY AG

ALS

$5,200,467
$5,027,117
$4,853,768
$4,680,420
$4,576,411
$4,472,401
$4,368,392
$4,264,383
$4,160,373
$4,056,364
$3,952,355
$3,848,345
$3,744,336
$3,640,327
$3,536.317
$3,432,308
$3,328,299
$3,224,289
$3,120,280
$3,016,271
$2,912,261
$2,808,252
$2,704,243
$2,600,233
$2,444,219
$2,288,205
$2,132,191
$1,976,177
$1,820,163
$1,664,149
$1,508,135
$1,352,124
$1,196,107
$1,040,093
$894,480
$748,867
$312,028

Death
w/CTE

$4,160,373
$3,883,015
$3,605,656
$3,328,299
$3,141,082
$2,953,865
$2,766,648
$2,579,431
$2,392,215
$2,204,998
$2,017,781
$1,830,564
$1,643,347
$1,456,131
$1,414,527
$1,372,923
$1,331,319
$1,289,716
$1,248,112
$1,202,348
$1,156,583
$1,110,820
$1,065,056
$1,019,291
$940 245
$861,198
$782,150
$703,103
$624,056
$532,527
$441,000
$349,471
$257,944
$166,415
$143,533
$120,651
$52,005

T TIME OF QUALIFYING DIAGNOSIS (AS OF 1/1

Parkinson's

$3,640,327
$3,283,227
$2,926,129
$2,569,030
$2,450,460
$2,331,889
$2,213,319
$2,094,748
$1,976,177
$1,851,366
$1,726,555
$1,601,744
$1,476,932
$1,352,121
$1,289,716
$1,227,310
$1,164,904
$1,102,499
$1,040,093
$990, 168
$940,245
$890,320
$840,396
$790,471
$731,185
$671,900
$612,615
$553,329
$494,045
$425,398
$356,752
$288,106
$219,460
$150,814
$131,052
$111,290
$52,005

Alzheimer's

$3,640,327
$3,224 289

$2,808,252
$2,392,215
$2,246,602
$2,100,988
$1,955,375
$1,809,762
$1 664,149
$1,570,541
$1,476,932
$1,383,324
$1,289,716
$1,196,107
$1,154,504
$1,112,900
$1,071,296
$1,029,692
$988,089
$919,443
$850,797
$782,150
$713,504
$644,858
$594,933
$545,009
$495,084
$445,160
$395,235
$343,231
$291 226
$239,221
$187,217
$135,212
$118,571
$101,930
$52,005

Level 2

$3,120,280
$2,738,912
$2,357,544
$1,976,177
$1,830,564

$1,684,951

$1,539,338
$1,393,725
$1,248,112
$1,196,107
$1,144,103
$1,092,098
$1,040,093
$988,089
$911,122
$834,154
$757,188
$680,221
$603,254
$561,650
$520,047
$478,443
$436,839
$395,235
$359,872
$324,509
$289,146
$253,783
$218,420
$191,377
$164,335
$137,292
$110,250
$83,207
$76,967
$70,727
$52,005

 

Level 1.5

$1,560,140

$1,369,455

$1,1 78,772
$988,089
$915,282
$842,476
$769,669
$696,863
$624,056
$598,054
$572,051
$546,049
$520,047
$494,045
$455,561
$417,078
$378,594
$340,111
$301 627
$280,825
$260,023
$239,221
$218,420
$197,618
$179,936
$162,254
$144,573
$126,891
$109,210
$95,688
$82,167
$68,646
$55,125
$41,604
$38.484
$35,363
$26,003

EXHIBIT

 

 

8219953
